UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED) August 29, 2013 ASTRO-MED, INC (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) COMMISSION FILE NUMBER0-13200 RHODE ISLAND 05-0318215 (STATEOR OTHER JURISDICTION OFINCORPORATION OR ORGANIZATION) (IRS EMPLOYER IDENTIFICATIONNUMBER) , WEST WARWICK, RI 02893 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES, INCLUDING ZIP CODE) (401) 828-4000 (REGISTRANT’S TELEPHONE NUMBER, INCLUDING AREA CODE) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On August 29, 2013, Astro-Med, Inc. (the “Registrant”) announced the appointment of Gregory A. Woods, 54, as President and Chief Operating Officer of the Registrant.Mr. Woods joined the Registrant in September 2012 as Executive Vice President and Chief Operating Officer.Prior to joining the Registrant, Mr. Woods served as Managing Director of Medfield Advisors, LLC, an advisory firm located in Medfield, Massachusetts focused on providing corporate development and strategy guidance to technology driven manufacturing firms.From 2008 to 2010, Mr. Woods served as President of Performance Motion Devices, a specialty semiconductor and electronics manufacturer located in Lincoln, Massachusetts.In connection with his promotion to President, Mr. Woods’ base salary was increased to $245,000. A copy of the Registrant’s press release regarding the foregoing is attached hereto as Exhibit 99.1. Item 9.01.Financial Statements and Exhibits (c)Exhibits Exhibit No.Exhibit Press Release dated August 29, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on their behalf by the undersigned thereunto duly authorized. ASTRO-MED, INC. DATE: August 29, 2013 By: /s/Joseph P. O'Connell Joseph P. O'Connell Senior Vice President, Treasurer and Chief Financial Officer
